The evidence in this case does not tend to show that the building leased by Grau from Longworth ivas destroyed or so injured by the elements or other cause so as to be unfit for occupancy; and the court was right in instructing a verdict for the plaintiff. The evidence tends to show that the repairs made on the building made the premises less desirable for the business that plaintiff in error was engaged in, but this is not sufficient ground under the statute to authorize the tenant to quit the premises.- The premises must be made unfit for occhpaney and there was no evidence which tends to show this.
Judgment affirmed.